Exhibit 10.158

Stephen G. Newberry Employment Agreement

EMPLOYMENT AGREEMENT

Effective January 1, 2012

This Employment Agreement (the “Agreement”) is made and entered into between
Stephen G. Newberry (the “Vice Chairman”) and Lam Research Corporation, a
Delaware corporation (the “Company”).

R E C I T A L S

A. The Company and Vice Chairman desire to enter into this Agreement with
respect to the Vice Chairman’s employment with the Company, which supersedes the
Employment Agreements between the parties dated January 1, 2003 as amended
December 17, 2008 (the “Original Agreement”) and the Employment Agreement
effective July 1, 2009, as amended (the “Second Agreement”).

In consideration of the mutual covenants herein contained, and in consideration
of the employment of Vice Chairman by the Company, the parties agree as follows:

1. Duties and Scope of Employment.

(a) Position. During the Employment Period (as defined in Section 2(a) below),
the Vice Chairman shall serve as the Vice Chairman of the Company, and in such
capacity the Vice Chairman shall perform the duties and responsibilities as Vice
Chairman of the Company, including: (i) working with the Company’s Chief
Executive Officer and senior management team; (ii) periodically meeting with
customers and investors; and (iii) other duties and as the Board of Directors of
the Company (the “Board”) may, from time to time, reasonably assign to Vice
Chairman, in all cases to be consistent with Vice Chairman’s position.

(b) Vice Chairman’s Obligations. Vice Chairman shall comply with all of the
Company’s policies and procedures governing employment. During the Employment
Period, the Vice Chairman shall not devote substantial business efforts and time
to another for profit company except as authorized by the lead independent
Director. The foregoing, however, shall not preclude the Vice Chairman from
engaging in such activities and services as do not interfere or conflict with
his responsibilities to the Company, such as serving on the Board of Directors
of another for profit company.

2. Employment Period.

(a) Term. The Company shall employ the Vice Chairman for the period commencing
on January 1, 2012, and ending on December 31, 2014 (such period, the
“Employment Period”) on the terms and subject to the conditions set forth in
this Agreement.

(b) Termination. This Agreement will terminate at the conclusion of the
Employment Period unless the parties agree to extend it. The failure to renew or
enter into a new employment agreement will not be considered an Involuntary
Termination as defined in Section 7(c). Nothing contained in this Agreement
alters the “at will” nature of the Vice Chairman’s



--------------------------------------------------------------------------------

employment with the Company. In addition, this Agreement may be terminated prior
to expiration of the Employment Period as follows:

(i) By the Company. The Company may terminate the Vice Chairman’s employment for
Cause (as defined in Section 7(a) below), by giving the Vice Chairman thirty
(30) days’ advance written notice, subject, however, to the cure provisions of
such Section. The Company may terminate the Vice Chairman’s employment with the
Company for any reason (other than due to the Vice Chairman’s death or
Disability, which are addressed in Sections 2(c) and 2(d) below) by giving the
Vice Chairman ninety (90) days’ advance notice in writing, although the Company
may pay to the Vice Chairman the compensation Vice Chairman would have otherwise
received during such period in lieu of such notice. Unless such termination by
the Company is a termination for Cause or due to the Vice Chairman’s death or
Disability, it shall be regarded as an Involuntary Termination of the Vice
Chairman. Any waiver of notice shall be valid only if it is made in writing and
expressly refers to the applicable notice requirement of this Section 2(b).

(ii) By the Vice Chairman. The Vice Chairman may terminate his employment with
the Company by reason of Involuntary Termination (as defined in Section 7(c)
below) by giving the Company thirty (30) days’ advance written notice, subject,
however, to the cure provisions of such Section. The Vice Chairman may tender
his Voluntary Resignation (as defined in this Agreement) by giving the Company
ninety (90) days’ advance written notice, which period may be waived or reduced
at the Company’s option, although the Company may choose to pay the Vice
Chairman, in lieu of such notice period the amounts that would otherwise be due
to the Vice Chairman during such period. Any waiver or reduction of notice shall
be valid only if it is made in writing and expressly refers to the applicable
notice requirement of this Section 2(b).

(c) Death. The Vice Chairman’s employment shall terminate immediately in the
event of his death.

(d) Disability. The Vice Chairman’s employment shall terminate in the event of
his Disability (as defined in Section 7(b) below).

(e) Priority of Rights and Obligations upon Termination. If any event leading to
or permitting termination of this Agreement, or providing notice thereof, occurs
at approximately the same time as any other termination event or during any
termination notice period, and those events invoke different notice periods or
different severance or other benefit arrangements, the deadlines, obligations,
rights and benefits applicable to the termination event having the highest
priority shall control. The priority of termination events (from highest to
lowest priority) is as follows: (1) termination for Cause; (2) Voluntary
Resignation; (3) Involuntary Termination; (4) Disability; and (5) death. For
example, if Vice Chairman gives notice of his Voluntary Resignation and, before
the 90 day notice period has expired, he is subject to an Involuntary
Termination, only the rights and benefits available to him for Voluntary
Resignation apply since the provisions governing Voluntary Resignation have a
higher priority than those applicable to Involuntary Termination. Similarly, if
the Vice Chairman has been subject to an Involuntary Termination and dies during
the notice period, he shall have the rights

 

- 2 -



--------------------------------------------------------------------------------

and benefits available to his estate as one subject to an Involuntary
Termination. Expiration of this Agreement prevails over all termination events.

3. Compensation and Benefits.

(a) Base Compensation. During the term of this Agreement, the Company shall pay
the Vice Chairman as compensation for services a base salary at the annual rate
of $500,000. For 2012, such amount will be paid solely in cash. For 2013 and
2014, the Vice Chairman will receive a portion of his compensation in restricted
stock units, as described in Section 3(c) below, and a portion of his
compensation as a cash retainer for Vice Chairman’s service as a Director. The
cash retainer will be in the same amount, and payable at the same time, as
non-employee Directors. In 2013 and 2014, the cash portion of the Vice
Chairman’s base compensation will be determined by subtracting the restricted
stock unit grant value and the cash retainer from the annual base compensation
rate. All cash base compensation will be payable in regular installments in
accordance with normal Company payroll. In addition, Vice Chairman will be
entitled to such increases in Vice Chairman’s base compensation, if any, as may
be determined from time to time in the sole discretion of the Board. The annual
compensation specified in this Section 3(a) is referred to in this Agreement as
“Base Compensation.” During the Employment Period, the Vice Chairman shall serve
as a member of the Board without additional compensation.

(b) Variable Compensation. Vice Chairman shall not be entitled to participate in
any short-term or long-term variable compensation plans offered by the Company
to its executive officers generally (collectively, such plans are referred to in
this Agreement as the “Combined Plans” and which are currently the Annual
Incentive Plan and the Long-Term Incentive Plan, which includes the Multi-Year
Incentive Plan and the equity components of the Long-Term Incentive Plan),
subject to the generally applicable terms and conditions of the plan in question
and to the determination of the independent members of the Board. Vice Chairman
will continue to vest in his current 2011/2012 Long-Term Incentive Plan but will
not be eligible for future awards under the Combined Plans.

(c) Restricted Stock Units. In 2013 and 2014, the Vice Chairman will receive a
portion of his compensation as a restricted stock unit grant. For 2013, the
restricted stock unit grant will have a value equal to one-half of the grant
value of the annual non-employee director restricted stock unit award and, for
2014, the restricted stock unit grant will have a value equal to the grant value
of the annual non-employee director restricted stock unit award. In these cases,
the number of shares underlying the restricted stock units shall be determined
by dividing (x) the grant value by (y) the price of the Company’s common stock
on the date of grant (which may be a closing price or an average price over a
designated period, determined in the same manner as calculated for the Company’s
non-employee directors). The Vice Chairman’s restricted stock units will be
granted on the same date, and have the same terms, as restricted stock units
granted to non-employee directors of the Company for his service as a Director.
Vice Chairman shall not be entitled to receive any other stock option grants or
other equity based compensation except as may be granted to him in the
discretion of the independent members of the Board.

(d) Deferred Compensation. The Vice Chairman shall be entitled to participate in
the Company’s Elective Deferred Compensation Plan pursuant to the terms thereof.

 

- 3 -



--------------------------------------------------------------------------------

(e) Benefits. During the Employment Period, the Vice Chairman shall be eligible
to participate in the benefit plans and compensation programs maintained by the
Company of general applicability to executive officers of the Company, including
(without limitation) retirement plans, savings or profit-sharing plans, deferred
compensation plans, supplemental retirement or excess-benefit plans, equity
award, life, disability, health, accident and other insurance programs, paid
vacations (but accruing at not less than three weeks per year), and similar
plans or programs, subject in each case to the generally applicable terms and
conditions of the plan or program in question and to the determination of the
independent members of the Board or the Compensation Committee or any committee
administering such plan or program, as appropriate.

(f) Reimbursement of Business Expenses. The Company shall reimburse the Vice
Chairman for all reasonable and necessary business expenses incurred by the Vice
Chairman in the performance of his duties hereunder upon proper submission of
expense reports in accordance with Company policies regarding such
reimbursement. Reasonable and necessary business expenses shall include travel
expenses between Vice Chairman’s principal location of employment (Montana and
Cabo San Lucas) and Company headquarters as well as travel to other locations on
Company business.

(g) Administrative Support. During the Employment Period, the Company will
provide the Vice Chairman with a reasonable level of administrative support
acceptable to the Vice Chairman. This may either be provided by the Company
directly or may be reimbursed by the Company pursuant to appropriately incurred
expenses by the Vice Chairman.

4. Section 162(m). Vice Chairman and the Company, to the extent applicable,
agree to use reasonable good faith efforts, to the extent reasonably practicable
and not materially adverse to the Vice Chairman, to structure payment of all
amounts of Vice Chairman’s compensation from the Company so as to avoid
non-deductibility of any such amounts under Section 162(m) of the Internal
Revenue Code (the “Code”) or any successor provision.

5. Benefits Upon a Change in Control.

(a) If a Change in Control (as defined in this Agreement) occurs during the
Employment Period, and an Involuntary Termination of Vice Chairman’s employment
occurs either in contemplation of such Change in Control1 or within twelve
(12) months following a Change in Control2, then:

 

 

1 

For purposes of this Agreement, “occurring in contemplation of a Change in
Control” means an Involuntary Termination occurring within one (1) month prior
to an actual Change in Control. It shall also include any termination if the
termination was a condition of a party other than the Company to entry into an
agreement, the consummation of which would cause a Change in Control (an
“Acquisition Agreement”), whether or not such person actually enters into such
agreement. Finally, it shall also include any Involuntary Termination if the
actions constituting grounds for Involuntary Termination were taken at the
request or direction of a person who has entered into an Acquisition Agreement.

 

2 

For purposes of clarity, (1) the Termination Date (as defined in Section 7(d))
applicable to the Involuntary Termination must occur in contemplation of a
Change in Control or (2) notice of the Involuntary Termination, in accordance
with Section 9, must be given or received by the Company, as applicable, within
twelve (12) months following the Change in Control.

 

- 4 -



--------------------------------------------------------------------------------

(i) Within ten (10) days following the Termination Date, the Company shall pay
Vice Chairman a lump sum equal to twelve (12) months of Base Compensation.

(ii) If at the Termination Date, payment has not been made under the Short Term
Plan that was in effect during the 2011 calendar year, the Company shall pay the
Vice Chairman, not later than March 15, 2012, the full amount he would have
earned under such 2011 plan (based on the performance results achieved under
such plan), as if his employment had not been terminated.

(iii) The Vice Chairman will receive the benefits he qualifies for under the
Executive Retiree Medical Benefit Plan, or if such plan has been terminated
prior to the Termination Date, within ten (10) days following the Termination
Date the Company shall pay the Vice Chairman a lump sum amount (the “Medical
Plan Payment”) equal to the present value of the benefits for which the Vice
Chairman qualified prior to the termination of such plan. The present value of
such benefits shall be determined actuarially based on the actual cost of
replacing the benefits as of the Termination Date.

(iv) The unvested portion(s) of any stock options/Restricted Stock Units
(“RSUs”) that were granted to Vice Chairman prior to the Change in Control shall
automatically be accelerated in full so as to become completely vested as of the
Termination Date. The stock options shall remain exercisable for two years
following the Termination Date unless they are earlier exercised or expire
pursuant to their original terms, or unless they are exchanged for cash in
connection with any Change in Control. The Company will issue the shares
underlying the RSUs to the Vice Chairman within ten (10) days following the
Termination Date.

(b) In the event of a Change in Control, for any long-term cash-based variable
compensation plan (currently the Multi-Year Incentive Plan, and together with
any future long-term cash-based variable compensation plan, hereinafter the
“Long Term Cash Plan”) awards outstanding (which would potentially include only
the 2011/2012, if unpaid, Long Term Cash Plan performance cycles) at the time of
the Change in Control, performance cycles under such plans shall cease as of the
date of the Change in Control. The Company shall pay Vice Chairman, subject to
the payout dates and restrictions below, all accrued amounts as of the last full
completed quarter as of the date of the Change in Control plus the Remaining
Target Amount (together, the “Payment Amounts”). The Remaining Target Amount
shall equal the target amount multiplied by the number of quarters in the
performance cycle that end after the time of the Change in Control, divided by
the total number of quarters in the full performance cycle. Payment shall be
made at the times specified below, and pending payment, the Company shall hold
such amount in a book account for the Vice Chairman.

(i) Change in Control, Involuntary Termination. In the case of a Change in
Control where the Vice Chairman’s employment terminates due to an Involuntary
Termination prior to twelve (12) months following the Change in Control or in
contemplation of

 

- 5 -



--------------------------------------------------------------------------------

a Change in Control, the Payment Amounts shall be paid out to the Vice Chairman
within ten (10) days following the Termination Date.

(ii) Change in Control, No Termination. In the case of a Change in Control where
the Vice Chairman’s employment does not terminate within twelve (12) months
following the Change in Control or in contemplation of a Change in Control, the
Vice Chairman shall receive the Payment Amounts when ordinarily paid out.

(c) No Change in Control benefits under Sections 5(a) or 5(b) will apply if the
Change in Control or Involuntary Termination occurs after the Vice Chairman has
(i) given notice of Voluntary Resignation or (ii) been given notice of
termination for Cause by the Company, unless that notice of termination for
Cause is subsequently withdrawn (in writing) by the Company and Vice Chairman’s
employment does not terminate as a result of such notice.

(d) If the Company is acquired by another entity in connection with a Change in
Control and there is or will be no market for the Common Stock of the Company,
the vesting of all Vice Chairman’s stock options/RSUs, granted prior to the
Change in Control, will accelerate immediately prior to the Change in Control
(and, for stock options, be immediately exercisable) if the acquiring company
does not provide Vice Chairman with stock options/RSUs comparable to the
unvested stock options/RSUs granted Vice Chairman by the Company, regardless of
whether the Vice Chairman’s employment is terminated.

(e) These Section 5 benefits upon a Change in Control shall be the sole benefits
that the Vice Chairman is entitled to under this Agreement (i.e., the Vice
Chairman is not also entitled to any additional benefits provided in
Section 6(b), below).

6. Severance Benefits other than in a Change in Control.

(a) Benefits; Miscellaneous. In the event of any termination of Vice Chairman’s
employment at any time during the term of this Agreement, (1) the Company shall
pay the Vice Chairman any unpaid Base Compensation due for periods prior to the
Termination Date; (2) the Company shall pay the Vice Chairman all of the Vice
Chairman’s accrued and unused vacation through the Termination Date; and
(3) following submission of proper expense reports by the Vice Chairman (or his
estate), the Company shall reimburse the Vice Chairman for all expenses
reasonably and necessarily incurred by the Vice Chairman in connection with the
business of the Company. These payments shall be made promptly at the Company’s
next scheduled payroll date.

(b) In the event of a termination other than one described in Section 5, Vice
Chairman shall be entitled to severance benefits that vary depending upon the
reason for termination. Such benefits shall be as follows (and no others):

(i) Voluntary Resignation Severance Benefits.

(A) Base Compensation shall cease on the Termination Date. Vice Chairman shall
not be entitled to any further payment pursuant to the Short Term Plan or the
2011/2012 Long Term Cash Plan following termination.

 

- 6 -



--------------------------------------------------------------------------------

(B) All medical and health benefits shall cease on the Termination Date, except
as specified in any then existing Executive Retiree Medical Benefit Plan for
which Vice Chairman qualifies. All Company 401(k) Plan benefits, Elective
Deferred Compensation Plan benefits and other benefits not specifically
addressed in this Agreement shall be treated in accordance with the terms of
such plans and benefits.

(C) Stock options will cease to vest on the Termination Date and will be
cancelled ninety (90) days after the Termination Date (unless they are exercised
or expire pursuant to their terms before cancellation). RSUs will be cancelled
on the Termination Date.

(ii) Involuntary Termination Severance Benefits.

(A) Within ten (10) days following the Termination Date, the Company shall pay
Vice Chairman a lump sum equal to twelve (12) months of Base Compensation.

(B) If at the Termination Date, payment has not been made under the Short Term
Plan that was in effect during the 2011 calendar year prior to the year in which
the Termination Date occurs, the Company shall pay the Vice Chairman, not later
than March 15, 2012, the full amount he would have earned under such prior-year
plan (based on the performance results achieved under such plan), as if his
employment had not been terminated.

(C) The Vice Chairman will receive the benefits he qualifies for under the
Executive Retiree Medical Benefit Plan, or if such plan has been terminated
prior to the Termination Date, within ten (10) days following the Termination
Date the Company shall pay the Vice Chairman the Medical Plan Payment.

(D) For any stock options/RSUs granted to the Vice Chairman twelve (12) months
or more before the Termination Date, a number of shares shall vest (and for
stock options, become exercisable as of the Termination Date) such that the
total number of shares vested on the Termination Date shall equal a pro-rata
percentage of the total number of shares subject to such grant (based on the
number of full months worked during the vesting schedule) 3. The stock options
shall remain exercisable for two years following the Termination Date unless
they are earlier exercised or expire pursuant to their original terms, or unless
they are exchanged for cash in connection with any Change in Control. The
Company will issue the shares underlying the RSUs to the Vice Chairman within
ten (10) days following the Termination Date. In addition, the independent
members of the Board may, in their discretion, accelerate the vesting of
additional stock options or RSUs held by the Vice Chairman.

(E) Any 2011/2012 Long Term Cash Plan awards, which are accrued as of the last
full completed quarter prior to the Termination Date, shall be paid to the Vice
Chairman within ten (10) days following the Termination Date.

(iii) Severance Benefits following a termination for Cause.

 

 

3 

For example, if a stock option has a four (4) year vesting schedule where 25% of
the options vest on each anniversary of the grant date, an Executive whose
Termination Date is twenty seven (27) months and a day after grant will already
have vested in 50% of the total option, and will vest in an additional 6.25%
(3/48) of the total option by virtue of this section. No additional vesting
shall occur beyond this additional amount.

 

- 7 -



--------------------------------------------------------------------------------

(A) Base Compensation shall cease on the Termination Date. Vice Chairman shall
not be entitled to any further payment pursuant to the Short Term Plan or the
2011/2012 Long Term Cash Plan following termination.

(B) All medical and health benefits shall cease on the Termination Date, except
as specified in any then existing Executive Retiree Medical Benefit Plan for
which Vice Chairman qualifies. All Company 401(k) Plan benefits, Elective
Deferred Compensation Plan benefits and other benefits not specifically
addressed in this Agreement shall be treated in accordance with the terms of
such plans and benefits.

(C) Stock options will cease to vest on the Termination Date and will be
cancelled thirty (30) days after the Termination Date (unless they are exercised
or expire pursuant to their terms before cancellation). RSUs will be cancelled
on the Termination Date.

(iv) Death Severance Benefits. Vice Chairman’s employment shall terminate
immediately in the event of his death.

(A) Within sixty (60) days following the Termination Date, the Company shall pay
to Vice Chairman’s estate a lump sum equal to twelve (12) months of Base
Compensation, minus any amount payable from an insurance company to the Vice
Chairman or his beneficiaries pursuant to a Company provided death benefit.

(B) If at the Termination Date, payment has not been made under the Short Term
Plan that was in effect during the 2011 calendar year, the Company shall pay the
Vice Chairman’s estate, not later than March 15, 2012, the full amount he would
have earned under such 2011 plan (based on the performance results achieved
under such plan), as if his employment had not been terminated.

(C) The Vice Chairman’s eligible dependents will receive the benefits they
qualify for under the Executive Retiree Medical Benefit Plan, or if such plan
has been terminated prior to the Termination Date, within sixty (60) days
following the Termination Date the Company shall pay the eligible dependents the
Medical Plan Payment.

(D) For any stock options/RSUs granted to the Vice Chairman before the
Termination Date, a number of shares shall vest so that the greater of (x) 50%
of the shares in each grant are immediately vested (and, for stock options,
become exercisable) or (y) the total number of shares vested (and for stock
options, become exercisable) on the Termination Date shall equal a pro-rata
percentage of the total number of shares subject to such grant (based on the
number of full months worked during the vesting schedule). The stock options
shall remain exercisable for two years following the Termination Date unless
they are earlier exercised or expire pursuant to their original terms, or unless
they are exchanged for cash in connection with any Change in Control. The
Company will issue the shares underlying the RSUs to the Vice Chairman’s estate
within ten (10) days following the Termination Date. In addition, the
independent members of the Board may, in their discretion, accelerate the
vesting of additional stock options or RSUs held by the Vice Chairman.

 

- 8 -



--------------------------------------------------------------------------------

(E) Any 2011/2012 Long Term Cash Plan awards, which are accrued as of the last
full completed quarter prior to the Termination Date, shall be paid to Vice
Chairman’s estate within sixty (60) days following the Termination Date.

(v) Disability Severance Benefits.

(A) Within sixty (60) days following the Termination Date, the Company shall pay
Vice Chairman a lump sum equal to twelve (12) months of Base Compensation, minus
any payment due to Vice Chairman from an insurance company pursuant to a Company
provided disability benefit.

(B) If at the Termination Date, payment has not been made under the Short Term
Plan that was in effect during the 2011 calendar year, the Company shall pay
Vice Chairman, not later than March 15, 2012, the full amount he would have
earned under such 2011 plan (based on the performance results achieved under
such plan), as if his employment had not been terminated.

(C) The Vice Chairman will receive the benefits he qualifies for under the
Executive Retiree Medical Benefit Plan, or if such plan has been terminated
prior to the Termination Date, within sixty (60) days following the Termination
Date the Company shall pay the Vice Chairman the Medical Plan Payment.

(D) For any stock options/RSUs granted to the Vice Chairman before the
Termination Date, a number of shares shall vest so that the greater of (x) 50%
of the shares in each grant are immediately vested (and, for stock options,
become exercisable) or (y) the total number of shares vested (and for stock
options, become exercisable) on the Termination Date shall equal a pro-rata
percentage of the total number of shares subject to such grant (based on the
number of full months worked during the vesting schedule). The stock options
shall remain exercisable for two years following the Termination Date unless
they are earlier exercised or expire pursuant to their original terms, or unless
they are exchanged for cash in connection with any Change in Control. The
Company will issue the shares underlying the RSUs to the Vice Chairman within
ten (10) days following the Termination Date. In addition, the independent
members of the Board may, in their discretion, accelerate the vesting of
additional stock options or RSUs held by the Vice Chairman.

(F) Any 2011/2012 Long Term Cash Plan awards which are accrued as of the last
full completed quarter prior to the Termination Date, shall be paid to Vice
Chairman within sixty (60) days following the Termination Date.

7. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean: (1) Vice Chairman’s willful and continued failure
to perform the duties and responsibilities of his position after there has been
delivered to Vice Chairman a written demand for performance from the Board which
describes the basis for the Board’s belief that Vice Chairman has not
substantially performed his duties and responsibilities and provides Vice
Chairman with thirty (30) days to take corrective action; (2) Any act of
personal dishonesty knowingly taken by Vice Chairman in connection with his

 

- 9 -



--------------------------------------------------------------------------------

responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in substantial financial enrichment of
Vice Chairman; (3) Vice Chairman’s conviction of, or plea of guilty or nolo
contendere to, a felony; (4) a willful and knowing act by the executive which
constitutes gross misconduct; or (5) A willful breach of a material provision of
this Agreement by the Vice Chairman. Termination for Cause shall not be deemed
to have occurred unless, by the affirmative vote of all of the members of the
Board (excluding the Vice Chairman), at a meeting called and held for that
purpose (after reasonable notice to the Vice Chairman and his counsel and after
allowing the Vice Chairman and his counsel to be heard before the Board), a
resolution is adopted finding that in the good faith opinion of such Board
members the Vice Chairman was guilty of conduct set forth in (1), (2), (3),
(4) or (5) of this Section 7(a), specifying the particulars thereof.

(b) Disability. “Disability” shall mean that the Vice Chairman is unable to
engage in any substantial gainful activity by reasons of any readily
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuing period of not less than twelve
(12) months. A Disability must be certified by an approved Company physician.
The date of Disability is the date on which the Disability is incurred.

(c) Involuntary Termination. “Involuntary Termination” shall mean:

(i) a material reduction of the Vice Chairman’s duties or responsibilities as
Vice Chairman (other than for Cause or as a result of death or Disability);

(ii) a material reduction in the Vice Chairman’s Base Compensation and benefits
package, other than a reduction in Base Compensation which is part of, and
generally consistent with, a general reduction of salaries of all executive
officers of the Company and of any party acquiring control of the Company in a
Change in Control, or other than a change in Vice Chairman’s benefits package
that continues to provide Vice Chairman with comparable benefits to those
enjoyed prior to the change;

(iii) a material reduction by the Company in the Vice Chairman’s current Target
Total Direct Compensation, other than: (A) any such reduction applicable to all
executive officers of the Company and any party acquiring control of the Company
in a Change in Control generally, (B) any such reduction resulting from a drop
in the Company’s stock price or (C) unless in connection with a Change in
Control, in which case this clause (C) shall not apply, any such reduction that
is based on a good faith market review of executive compensation conditions and
levels (for similar positions in comparable companies) conducted in accordance
with the normal compensation evaluation process applicable to executive officers
of the Company generally. For purposes of the foregoing, Target Total Direct
Compensation means current annual Base Compensation (determined in the same
manner as in Section 7(c)(ii)) plus current annual benefits and the 2011/2012
Long-Term Incentive Plan, if unpaid), and to the extent that Target Direct
Compensation includes equity awards, the value of such equity shall be
determined at the time of grant based on the total stock compensation expense
(under U.S. generally accepted accounting principles) associated with that
award;

 

- 10 -



--------------------------------------------------------------------------------

(iv) the relocation of the Company’s principal executive office to a location
more than fifty (50) miles from its present location but only if the Vice
Chairman is required to change his principal place of employment to such new
location;

(v) any termination of the Vice Chairman’s employment by or at the request of
the Company other than for Cause, Disability or death;

(vi) the failure of the Company to obtain the assumption of this Agreement by
any successors contemplated in Section 8 below; or

(vii) any material breach by the Company of any material provision of this
Agreement;

subject to the following: (A) None of the foregoing actions shall constitute
Involuntary Termination if the Vice Chairman has agreed thereto. (B) The Board
providing notice of its intent not to enter into, renew or extend this Agreement
pursuant to Section 2(b) hereof shall not be considered an Involuntary
Termination (although any of the foregoing actions which occurs after the Board
provides notice of its intent not to enter into, renew or extend this Agreement
may constitute an Involuntary Termination). (C) Except with respect to an event
described in Section 7(c)(v), the foregoing actions shall constitute Involuntary
Termination only if and to the extent that (x) within 90 days of the occurrence
of the events giving rise to an Involuntary Termination, the Vice Chairman
provides written notice to the Company setting forth in reasonable detail such
facts which Vice Chairman believes constitute Involuntary Termination, (y) any
circumstances constituting Involuntary Termination remain uncured for a period
of thirty (30) days following the Company’s receipt of such written notice, and
(z) the Termination Date occurs within one hundred and eighty (180) days
following the initial existence of the event giving rise to an Involuntary
Termination.

(d) Termination Date. “Termination Date” shall mean:

(i) In the case of a termination for Cause, the last day of the thirty (30) day
notice period, unless the reason for such termination is cured by the Vice
Chairman prior to the end of the thirty (30) day period;

(ii) In the case of a Company initiated Involuntary Termination (under
Section 2(b)(i) of this Agreement), the last day of the ninety (90) day notice
period required under such section, or such earlier date at which the Company
waives notice and pays the Vice Chairman in lieu of such notice;

(iii) In the case of the Vice Chairman’s Voluntary Resignation or of an
Involuntary Termination initiated by the Vice Chairman (each under
Section 2(b)(ii) of this Agreement), the last day of the applicable notice
period required under such section, or such earlier date at which the Company
waives notice and pays the Vice Chairman in lieu of such notice;

(iv) In the case of Vice Chairman’s death, the date of such death; and

 

- 11 -



--------------------------------------------------------------------------------

(v) In the case of Vice Chairman’s Disability, the date of such Disability.

Notwithstanding the foregoing, in the event of an Involuntary Termination
occurring in contemplation of a Change in Control, if the Termination Date would
otherwise have occurred prior to the Change in Control, the Termination Date
shall take place on the date of the Change in Control. If more than one
Termination Date may apply, then the priority provisions of Section 2(e) of this
Agreement shall determine which Termination Date controls. The Company and the
Vice Chairman shall take all steps necessary to ensure that any termination
described in this Agreement constitutes a “separation from service” within the
meaning of Section 409A of the Code, and notwithstanding anything to the
contrary, the date on which such separation from service takes place shall be
the Termination Date.

(e) Change in Control. “Change in Control” shall mean the occurrence of any of
the following events:

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, but excluding any person or
group as such terms is used in Rule 13d-1(b) under the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13-d-3 under said Act),
directly or indirectly, of securities of the Company representing forty percent
(40%) or more of the total voting power represented by the Company’s then
outstanding voting securities;

(ii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the effective date of this Agreement, or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors at the time of such
election or nomination (but shall not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company);

(iii) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior hereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets (other than to a
subsidiary or subsidiaries); or

(iv) Any other event as determined by the independent members of the Board, in
the sole discretion of the independent members of the Board.

 

- 12 -



--------------------------------------------------------------------------------

(f) Voluntary Resignation. “Voluntary Resignation” shall mean Vice Chairman’s
termination of his employment at any time, for any reason, by the Vice Chairman,
other than by reason of Involuntary Termination, death or Disability.

8. Successors.

(a) Company’s Successors. The Company shall require a successor to the Company
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) or to all or substantially all of the
Company’s business and/or assets (each a “Successor Company”) to assume the
Company’s obligations under this Agreement and agree expressly to perform such
obligations in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under this Agreement, the term “Company” shall include any Successor
Company which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

(b) Vice Chairman’s Successors. The terms of this Agreement and all rights of
the Vice Chairman hereunder shall inure to the benefit of, and be enforceable
by, the Vice Chairman’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

9. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by Federal Express or a comparable air courier company.
In the case of the Vice Chairman, notices sent by courier shall be addressed to
him at the home address that he most recently communicated to the Company in
writing. In the case of the Company, notices sent by courier shall be addressed
to its corporate headquarters, and all notices shall be directed to the
attention of its Chief Legal Officer.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Vice Chairman as a result of a Voluntary Resignation or any Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 9(a) of this Agreement. Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the Termination Date.

10. Non-Compete; Non-Solicit.

(a) The parties hereto recognize that the Vice Chairman’s services are special
and unique and that his level of compensation and the provisions herein for
compensation upon Involuntary Termination are partly in consideration of and
conditioned upon the Vice Chairman’s not competing with the Company, and that
the covenant on his part not to compete and not to solicit as set forth in this
Section 10 is essential to protect the business and goodwill of the Company.

 

- 13 -



--------------------------------------------------------------------------------

(b) The Vice Chairman agrees that prior to the Termination Date, the Vice
Chairman will not either directly or indirectly, whether as a director, officer,
consultant, employee or advisor or in any other capacity (1) render any
planning, marketing or other services respecting the creation, design,
manufacture or sale of semiconductor manufacturing equipment and/or software to
any business, agency, partnership or entity (“Restricted Business”) other than
the Company, or (2) make or hold any investment in any Restricted Business in
the United States other than the Company, whether such investment be by way of
loan, purchase of stock or otherwise, provided that there shall be excluded from
the foregoing the ownership of not more than 2% of the listed or traded stock of
any publicly held corporation. For purposes of this Section 10, the term
“Company” shall mean and include the Company, any subsidiary or affiliate of the
Company, any Successor Company and any other corporation or entity of which the
Vice Chairman may serve as a director, officer or employee at the request of the
Company or any Successor Company.

(c) Prior to the Termination Date, and for the period extending six (6) months
thereafter, the Vice Chairman will not directly induce or attempt to influence
any employee of the Company to leave its employ and join any Restricted Business
in or within 50 miles of Fremont, California.

(d) The Vice Chairman agrees that the Company would suffer an irreparable injury
if he were to breach the covenants contained in subparagraphs (b) or (c) and
that the Company would by reason of such breach or threatened breach be entitled
to injunctive relief in a court of appropriate jurisdiction, and the Vice
Chairman hereby stipulates to the entering of such injunctive relief prohibiting
him from engaging in such breach.

(e) If any of the restrictions contained in this Section 10 shall be deemed to
be unenforceable by reason of the extent, duration or geographical scope or
other provisions thereof, then the parties hereto contemplate that the court
shall reduce such extent, duration, geographical scope or other provisions
hereof (but only to the extent necessary to render such restrictions
enforceable) and then enforce this Section 10 in its reduced form for all
purposes in the manner contemplated hereby.

11. Existing Confidentiality and Non-Compete Agreements.

Vice Chairman represents and warrants (1) that prior to the date hereof he has
provided the Company with true and complete copies of any and all written
confidentiality and/or non-compete agreements to which Vice Chairman is a party
as of the date hereof (together with a written description of any such oral
agreements), and (2) to the best of Vice Chairman’s knowledge, full compliance
with the terms of each such agreement will not materially interfere with Vice
Chairman’s duties hereunder (except to the extent that Vice Chairman reasonably
may determine to absent himself from certain Company meetings and communication
during the first year of the Employment Period). The Vice Chairman further
covenants that he will not willfully and knowingly fail to fully abide by the
terms of any and all such agreements and will work in good faith with the
Company to avoid any breach thereof.

12. Arbitration.

 

- 14 -



--------------------------------------------------------------------------------

At the option of either party, any and all disputes or controversies whether of
law or fact and of any nature whatsoever arising from or respecting this
Agreement shall be decided by arbitration under the rules of the American
Arbitration Association in accordance with the rules and regulations of that
Association with the exception of any claim for temporary, preliminary or
permanent injunctive relief arising from or respecting this Agreement which may
be brought by the Company in any court of competent jurisdiction irrespective of
Vice Chairman’s desire to arbitrate such a claim.

The arbitrator shall be selected as follows. In the event the Company and the
Vice Chairman agree on one arbitrator, the arbitration shall be conducted by
such arbitrator. If the parties cannot agree on an arbitrator, the Company and
the Vice Chairman shall each select one independent, qualified arbitrator and
the two arbitrators so selected shall select the third arbitrator. The Company
reserves the right to object to any individual arbitrator who shall be employed
by or affiliated with a competing organization.

Arbitration shall take place in San Jose, California, or any other location
mutually agreeable to the parties. At the request of either party, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy under seal, available for the inspection only by the Company and the
Vice Chairman and their respective attorneys and their respective experts who
shall agree in advance and in writing to receive all such information
confidentially and to maintain such information in secrecy unless and until such
information shall become generally known. The arbitrator, who, if more than one,
shall act by majority vote, shall have the power and authority to decree any and
all relief of an equitable nature including, but not limited to, such relief as
a temporary restraining order, a temporary and/or permanent injunction, and
shall also have the power and authority to award damages, with or without an
accounting and costs, provided, that punitive damages shall not be awarded, and
provided, further, that the Vice Chairman shall be entitled to reimbursement for
his reasonable attorney’s fees to the extent he prevails as to the material
issues in such dispute. The reimbursement of attorney’s fees shall be made
promptly following delivery of an invoice therefor. The decree or judgment of an
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.

Reasonable notice of the time and place of arbitration shall be given to all
persons, other than the parties, as shall be required by law, in which case such
persons or those authorized representatives shall have the right to attend
and/or participate in all the arbitration hearings in such a manner as the law
shall require.

13. Excise Tax on Payments. Notwithstanding anything to the contrary contained
herein, in the event that any payment by the Company to or for the benefit of
the Vice Chairman, whether paid or payable, would be subject to the excise tax
imposed by Section 4999 of the Code or any comparable federal, state, or local
excise tax (such excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Vice
Chairman shall receive either the full severance amount or a lesser amount that
does not trigger an excise tax, whichever produces a greater after-tax benefit
to the Vice Chairman, as determined by the Company.

14. Miscellaneous Provisions.

 

- 15 -



--------------------------------------------------------------------------------

(a) No Duty to Mitigate. The Vice Chairman shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Vice Chairman may receive from any other
source.

(b) Waiver. No provisions of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Vice Chairman and by an authorized officer of the Company
(other than the Vice Chairman). No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

(c) Whole Agreement; Amendment. This Agreement and the documents expressly
referred to herein represent the entire agreement of the parties with respect to
the matters set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto. Nothing
herein affects the continued enforceability of either the Company’s Employment,
Confidential Information and Invention Assignment Agreement previously executed
by the Vice Chairman, or the Vice Chairman’s Indemnification Agreement with the
Company. For the avoidance of doubt, the Original and Second Agreements shall be
superseded by this Agreement effective January 1, 2012. Any benefit amounts
referenced as payable to the Vice Chairman pursuant to this Agreement are the
sole and exclusive amounts payable to the Vice Chairman for the category of
benefit addressed by such amounts; provided, however, that this Agreement shall
not limit any right of Vice Chairman to receive any payments or benefits under
an employee benefit or employee compensation plan of the Company, initially
adopted prior to or after the date hereof, which are expressly contingent
thereunder upon the occurrence of a Change in Control (including, but not
limited to, the acceleration of any rights or benefits thereunder).
Notwithstanding the foregoing, in no event shall Vice Chairman be entitled to
any payment or benefit under this Agreement which duplicates a payment or
benefit received or receivable by Vice Chairman under any severance or similar
plan or policy of Company, and in any such case Vice Chairman shall only be
entitled to receive the greater of the two payments.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the state of California, without
regard to conflicts of law provisions thereof.

(e) Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, the Agreement shall remain in full force and effect as to the
remaining provisions, and the parties shall replace the invalid or unenforceable
provision with one which reflects the parties’ original intent in agreeing to
the invalid/unenforceable one.

(f) No Assignment of Benefits. Except as otherwise provided herein, the rights
of any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
subsection (f) shall be void.

 

- 16 -



--------------------------------------------------------------------------------

(g) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(h) Section 409A of the Code. Notwithstanding anything herein to the contrary,
if at the time of the Vice Chairman’s termination of employment with the
Company, the Company has determined that the Vice Chairman is a “specified
employee” as defined in Section 409A of the Code and any severance payments and
benefits to Vice Chairman are considered a “deferral of compensation” under
Section 409A of the Code (the “Deferred Payments”), such Deferred Payments that
are otherwise payable within the first six months following the Termination Date
will become payable on the first business day of the seventh month following the
Vice Chairman’s Termination Date, or if earlier the date of the Vice Chairman’s
death. In the event that payments under this Agreement are deferred pursuant to
this Section 14(h), then such payments shall be paid at the time specified in
this Section 14(h) without interest. The Company shall consult with the Vice
Chairman in good faith regarding the implementation of the provisions of this
Section 14(h) provided, that neither the Company nor any of its employees or
representatives shall have any liability to the Vice Chairman with respect
thereto. Any amount under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of this
Agreement. Any amounts scheduled for payment hereunder when they are ordinarily
paid out or when they are made to executive officers, will nonetheless be paid
to Vice Chairman on or before March 15th of the year following the year when the
payment is no longer subject to a substantial risk of forfeiture. For purposes
of Section 409A of the Code, the right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate payments, and
references herein to the Vice Chairman’s termination of employment shall refer
to Vice Chairman’s separation of services with the Company within the meaning of
Section 409A of the Code. Notwithstanding anything to the contrary herein,
except to the extent any expense, reimbursement or in-kind benefit provided
pursuant to this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Code: (x) the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Vice Chairman
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Vice Chairman in any other
calendar year, (y) the reimbursements for expenses for which the Vice Chairman
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, and (z) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

(i) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company, provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Vice Chairman.

 

- 17 -



--------------------------------------------------------------------------------

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(k) Survival of Obligations. Except as otherwise described herein, and except to
the extent that as of the Termination Date rights to payment hereunder have
accrued, the obligations of Sections 7 through 14 shall survive termination of
this Agreement. In the event that a binding agreement is reached that would
result in a Change in Control during the Employment Period, Section 5 of this
Agreement shall survive with regard to that Change in Control.

(l) Company Release. As a condition to the Company’s obligations pursuant to
this Agreement, the Vice Chairman agrees to execute a release of claims against
the Company (the “Release”), substantially in the form attached hereto as
Exhibit A, by the sixtieth (60th) day following the Vice Chairman’s Termination
Date. If the Company has not received an irrevocable Release by the sixtieth
(60th) day following the Termination Date, the Company shall be under no
obligation to make payments or provide benefits under this Agreement; provided
such sixty (60) day period shall be tolled during the pendancy of any
arbitration proceeding under this Agreement. In the event one or more of the
provisions of the Release should, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of the Release, and the Release shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained therein.

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

LAM RESEARCH CORPORATION By:   /s/    Sarah A. O’Dowd   Sarah A. O’ Dowd Its:  
Group Vice President, HR and Chief Legal Officer

DATED: November 30 , 2011

 

/s/    Stephen G. Newberry Stephen G. Newberry DATED: November 30, 2011

 

- 18 -



--------------------------------------------------------------------------------

Stephen G. Newberry Employment Agreement

EXHIBIT A

COMPANY RELEASE



--------------------------------------------------------------------------------

Stephen G. Newberry Employment Agreement

LOGO [g264661g93d90.jpg]

LAM RESEARCH CORPORATION RELEASE

This Release (“Release”) constitutes a binding agreement between you,
            [EMP NAME]            , Lam Employee No.             [EE
I.D.]            , and Lam Research Corporation (“Lam” or “the Company”). Please
review the terms carefully. We advise you to consult with an attorney concerning
its terms.

1. This Release is provided to Lam pursuant to an Employment Agreement (your
“Agreement”) between you and Lam. You understand that if you choose not to sign
this Release, as provided in your Agreement Lam has no obligation to make any
payments or provide any benefits provided in your Agreement.

2. You understand that your obligations under the Confidential Information and
Invention Assignment Agreement, or similarly titled agreement, you signed at the
beginning of your employment with Lam are ongoing and binding and survive the
termination of your employment with Lam, regardless of whether you sign this
Release.

3. If you agree to this Release, you will be eligible to receive the payments
and benefits provided in your Agreement. You must sign and return this Release,
and it must become irrevocable (as discussed in Sections 4.E. and 8 below),
within sixty (60) days of your Termination Date (as defined in your Agreement).
You may, at your discretion, sign and return the Release sooner. You are hereby
advised to consider the terms of this Release and consult with an attorney of
your choice prior to executing this Release. Lam is under no obligation to pay
any amounts or provide any benefits under your Agreement until such release is
irrevocable. Lam will make such payments and provide such benefits under your
Agreement as soon as practicable, in accordance with the terms of your Agreement
and in accordance with IRC Section 409A and accompanying Treasury Regulations
(although Lam makes no representation about any specific tax treatment
applicable to you). Neither Lam nor the Vice Chairman shall have the right to
accelerate or defer the delivery of any payments or provision of any benefits
except as specifically permitted or required by Section 409A.

4. In exchange for and in consideration of the payments and benefits provided
for in your Agreement, you agree to, and agree to abide by, the following terms:

 

  A.

Release. You hereby waive and release, and promise never to assert, any and all
claims, except workers compensation or unemployment compensation claims, that
you have, or may have at any time, against Lam and its predecessors,
subsidiaries, related entities, and their officers, directors, shareholders,
agents, attorneys, employees, benefit plans, successors, or assigns
(collectively “Released Parties”) at all or, specifically, arising from or
related to your employment with Lam and/or the termination of your employment
with Lam. These claims include, but are not limited to, all claims arising under
federal, state, and/or local statutory or common law, including, but not limited
to, claims of wrongful or constructive discharge or demotion, breach of contract
(written, oral or implied), breach of the covenant of good faith and fair
dealing, violation of public policy, defamation, personal injury, emotional
distress, claims under Title VII of the 1964 Civil Rights Act, as amended, the
California Fair Employment and Housing Act (or comparable provision under any
other state’s law), the Equal Pay Act of 1963, California Labor Code
Section 1197.5 (or comparable provision under any other state’s law), the Age
Discrimination in Employment Act of 1967, as amended, the Older Workers Benefit
Protection Act (OWBPA), the Americans with Disabilities Act (ADA), the Civil
Rights Act of 1866, the Family and Medical Leave Act (FMLA), the Worker
Adjustment and Retraining Notification (WARN) Act, California Labor Code
Section 1400 et seq., and any other laws, regulations, or ordinances relating to
employment or employment discrimination, and the laws of contract and tort, to
the full extent permitted by law. You are, through this Release, releasing the
Company from any and all claims you may have against the Company, including
claims under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621,
et seq (ADEA) with the exception of (i) your right to receive the payments
provided for in, or to enforce, your Agreement and (ii) any claims you may have



--------------------------------------------------------------------------------

  pursuant to any written agreement, the Company’s certificate of incorporation
or bylaws, or as mandated by statute, to indemnification as a director or
officer of the Company; further, rights or claims under the Age Discrimination
in Employment Act that may arise after the date this Agreement is executed are
not waived.

 

  B. Release of Unknown Claims. You agree to waive and release and promise never
to assert any claims or potential claims that you might have against the
Released Parties, whether or not you know or might have reason to know of such
claims or potential claims or of the facts potentially giving rise to any such
claims or potential claims. Specifically, you agree to waive, and by executing
this Release do waive, your rights under section 1542 of the Civil Code of
California, or comparable provision of another state’s law, which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

 

  C.

Acknowledgment of 21-Day Consideration Period: If you are 40 years of age or
older, you acknowledge and agree that you have been given at least 21 days to
consider the terms of this Release before signing it1. You knowingly and
voluntarily waive the remainder of the 21-day consideration period, if any,
following the date (as indicated below) you sign this Release. You affirm that
you have not been asked by the Company to shorten your time period for
consideration of whether to sign this Release. You affirm that the Company has
not threatened to withdraw or alter the payments or benefits due to you prior to
the expiration of the 21-day period nor has the Company provided different terms
to you because you have decided to sign this Release prior to the expiration of
the 21-day consideration period. You understand that by your having waived some
portion of the 21-day consideration period, the Company may expedite the
processing of some of the payments or benefits provided to you in reliance upon
your signing this Release.

 

  D. No Re-Start of Consideration Period: You agree that any changes to this
Release or to the payments or benefits and terms offered or that may be offered
to you after your initial receipt of this Release, whether any such changes
(individually or collectively) are material or immaterial, do not and shall not
restart the running of the consideration period.

 

  E. Right to Revoke: You understand that if you sign this Release, you can
change your mind and revoke it within seven days after signing it by returning
it with written revocation notice to the Company in the manner described in the
notice provision of your Agreement. You understand that the release and waiver
set forth above will not be effective until after this seven-day period has
expired.

 

  F. Binding Agreement: You understand that following the seven-day revocation
period, this Release will be final and binding. You promise that you will not
pursue any claim that you have settled by this Release. If you break this
promise, you agree to pay all of the Company’s costs and expenses (including
reasonable attorneys’ fees) related to the defense of any claims, except this
promise not to sue does not apply to claims that you may have under the OWBPA
and the ADEA. Although you are releasing claims that you may have under the
OWBPA and the ADEA, you understand that you may challenge the knowing and
voluntary nature of this release under the OWBPA and the ADEA before a court,
the Equal Employment Opportunity Commission (EEOC), the National Labor Relations
Board (NLRB), or any other federal, state or local agency charged with the
enforcement of any employment laws. You understand, however, that if you pursue
a claim against the Company under the OWBPA and/or the ADEA, a court has the
discretion to determine whether the Company is entitled to restitution,
recoupment, or set off (hereinafter “reduction”) against a monetary award
obtained by you

 

 

 

1 

Insert 45 day Consideration Period in circumstances required by law.

 

- 21 -



--------------------------------------------------------------------------------

in the court proceeding. A reduction never can exceed the amount you recover, or
the consideration you received for signing this Release, whichever is less. You
also recognize that the Company may be entitled to recover costs and attorney’s
fees incurred by the Company as specifically authorized under applicable law.
You further understand that nothing in this Release generally prevents you from
filing a charge or complaint with or from participating in an investigation or
proceeding conducted by the EEOC, NLRB, or any other federal, state or local
agency charged with the enforcement of any employment laws, although by signing
this Release you are waiving your right to individual relief based on claims
asserted in such a charge or complaint. Nothing in this Agreement shall be
construed to waive any right that is not subject to waiver by private agreement
under federal, state or local laws, such as claims for workers compensation or
unemployment benefits.

 

  G. Authorization for Deductions from Paychecks and Other Payments. You hereby
authorize Lam to deduct and withhold from your paychecks and from any other
payments of cash compensation due to you, from the date of this Release forward,
any and all amounts you may, from time to time, owe to Lam for any reason,
including (without limitation) loans or advances to you, reimbursement of paid
but unvested signing or relocation bonuses, amounts due under a promissory note,
taxes or tax withholding paid or to be paid by Lam on your behalf. If you owe
Lam monies as documented in a promissory note or other written agreement, the
repayment terms of that document will apply.

 

  H. Confidentiality of Terms of this Release. You agree not to disclose to any
other person or entity any information regarding the terms of this Release, or
the fact of its existence, or the amounts of any payments or benefits made to or
provided to you, except that you may disclose such information to your immediate
family (spouse, children, or parents), attorney, accountant, or other
professional advisor to whom you must make the disclosure in order for such
person to render professional services to you, or as you otherwise may be
compelled by law. You will instruct any such persons to whom you make such
disclosures, however, to maintain the confidentiality of such information,
consistent with your obligations to maintain its confidentiality hereunder.

 

  I. Non-Solicitation. You agree to comply with the terms set forth in
Section 10 of your Agreement.

 

  J. Non-Disparagement. You hereby agree that you will not disparage, criticize,
slander, or libel Lam or any of its products, technologies, policies, actions,
employees, officers, or agents, to any third party or person, including without
limitation any supplier, customer, or prospective customer or business partner
of Lam.

5. To accept this Release, please sign and date it below and provide it to the
Company in the manner described in the notice provision of your Agreement. If
your Release is not executed, returned and irrevocable within 60 days from the
Termination Date (as defined in your Agreement), the offer of the payments and
benefits described in your Agreement shall automatically expire and this offer
shall be deemed revoked.

6. In the event that you breach any of your obligations under this Release or as
otherwise imposed by law, Lam will be entitled to recover the payments and
benefits paid under your Agreement and to obtain all other relief provided by
law or equity. Lam’s rights and remedies arising hereunder are cumulative of any
and all other rights or remedies Lam may have in the event of a breach of this
Release by you.

7. By signing this Release, you acknowledge that you have had the opportunity to
review this Release carefully with an attorney of your choice concerning its
terms and effect, and that the waivers, settlement, and releases made herein are
knowing, voluntary, informed, and consensual.

8. You understand that once you have signed this Release, you have an additional
seven (7) days to revoke your acceptance by submitting a written notice of your
revocation to the Company in the manner described in the notice provision of
your Agreement. If you do not revoke your acceptance within seven (7) days of
your acceptance, the Release will be deemed effective, binding and enforceable.
Please note that this means your executed Release must be received by the Chief
Legal Officer of the Company, within 53 days of Termination Date (as defined in
your Agreement) or the Company shall be under no obligation to make the payments
or provide the benefits under your Agreement.

 

- 22 -



--------------------------------------------------------------------------------

9. This Release shall be construed and enforceable in all respects pursuant to
California law, notwithstanding conflict of laws considerations or the
preference, policy or law of any other jurisdiction or forum. Any dispute or
action arising from or related to this Release shall be brought in federal or
California state court located in the County of Santa Clara, California, and in
no other jurisdiction or venue. The invalidity or unenforceability of any
provision(s) of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

///

 

- 23 -



--------------------------------------------------------------------------------

I, THE UNDERSIGNED, HAVE BEEN ADVISED IN WRITING THAT I HAVE HAD AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE AND TO CONSULT WITH AN ATTORNEY
CONCERNING ITS TERMS AND EFFECT PRIOR TO EXECUTING THIS RELEASE.

I, THE UNDERSIGNED, HAVE READ THIS RELEASE, UNDERSTAND ITS TERMS, AND UNDERSTAND
THAT I ENTER THIS RELEASE INTENDING TO AND DO WAIVE, SETTLE AND RELEASE ALL
CLAIMS I HAVE OR MIGHT HAVE AGAINST LAM RESEARCH CORPORATION TO THE FULL EXTENT
PERMITTED BY LAW. I SIGN THIS RELEASE VOLUNTARILY AND KNOWINGLY.

 

ACKNOWLEDGED, UNDERSTOOD AND AGREED CORPORATION:     ON BEHALF OF LAM RESEARCH  
      [EMP NAME]     Sarah A. O’Dowd     Group Vice President, HR & Chief Legal
Officer     Date:                                          
                                                 Date:
                                         
                                            

 

- 24 -